Citation Nr: 0835716	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-33 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a prior claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for memory loss.  

6.  Entitlement to service connection for insomnia.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to September 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue of entitlement to service connection for insomnia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's prior claim for entitlement 
to service connection for bilateral hearing loss in a March 
1993 rating decision; the veteran failed to perfect an appeal 
of that decision to the Board.

2.  Evidence received since the March 1993 rating decision, 
which was not previously of record and which is not 
cumulative or redundant of other evidence of record, raises a 
reasonable possibility of substantiating that claim.

3.  The veteran's bilateral hearing loss did not have onset 
during the veteran's active service or within one year of 
service and was not caused or aggravated by the veteran's 
service.

4.  The veteran's skin disability did not have onset during 
the veteran's active service and was not caused or aggravated 
by the veteran's service.

5.  The veteran's sleep apnea did not have onset during the 
veteran's active service and was not caused or aggravated by 
the veteran's service.

6.  The veteran's memory loss did not have onset during the 
veteran's active service and was not caused or aggravated by 
the veteran's service, including any service connected 
disability.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied a claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has been received since the 
March 1993 rating decision that denied entitlement to service 
connection for bilateral hearing loss and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 
(2007).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(2007).  

4.  The criteria for entitlement to service connection for a 
skin disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303(2007).  

5.  The criteria for entitlement to service connection for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 
3.303(2007).  

6.  The criteria for entitlement to service connection for 
memory loss have not been met.  38 U.S.C.A. §§ 1103, 1110, 
1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In October 1992, the veteran filed a claim seeking 
entitlement to service connection for bilateral hearing loss.  
In March 1993, the RO denied this claim because there was no 
evidence of record that the veteran suffered from hearing 
loss.  The veteran again sought entitlement to service 
connection for hearing loss in March 2005.  The RO reopened 
the veteran's claim, but again denied service connection.  

Although the RO reopened the veteran's prior claim for 
bilateral hearing loss, the Board has the jurisdictional 
responsibility to consider the issue, regardless of the RO's 
determination on the question of reopening.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, 
the Board will determine whether new and material evidence 
has been received and, if so, consider entitlement to service 
connection on the merits.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's prior claim on the basis that 
there was no evidence of record that the veteran suffered 
from hearing loss.  Thus, for evidence in this case to be 
considered "new and material", it must raise a reasonable 
possibility of establishing that the veteran's currently 
suffers from hearing loss caused by his active service. 

The veteran has submitted audiological testing results from 
December 2002 showing some mild high frequency hearing loss, 
as well as a December 2005 statement from Dr. "B.P." 
stating that the veteran's current tinnitus and hearing loss 
were caused by the veteran's military service.  

This evidence is new, non-cumulative, goes to the reason for 
the RO's denial of the veteran's claim, and raises a 
reasonable possibility of substantiating his claim.  Hence, 
the evidence is new and material and the veteran's claim for 
bilateral hearing loss must be reopened.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).


Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Bilateral Hearing Loss

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The Board has reviewed the veteran's service treatment 
records and finds no objective evidence that the veteran ever 
met this criteria at any time during his active service.  
While the veteran began complaining of hearing loss in his 
Reports of Medical History starting in May 1986, the first 
evidence of record that the veteran suffers from hearing loss 
as defined by VA regulations is the December 2002 private 
audiological testing results.  

However, even though the veteran's hearing loss did not have 
its onset during active service or within one year of 
service, Dr. B.P. opined in a December 2005 statement to the 
Board that the veteran's hearing loss was caused by his 
active service.

VA afforded the veteran an audiological examination in 
January 2006, and the examiner concluded that it was less 
likely than not that the veteran's hearing loss was caused by 
his in-service exposure to noise.  The examiner reviewed the 
claims file, including the veteran's service treatment 
records, and noted that the veteran's hearing was 
consistently normal during service and was normal at 
retirement.  While the results of audiological testing showed 
fluctuations within the normal range, there was no 
significant downward trend indicating hearing loss.  No 
abnormalities were noted until ten years after separation 
from service.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Appeals for Veterans Claims (Court) 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993). 

Here, Dr. B.P. concluded that the veteran's hearing loss of 
was caused by noise exposure during service, but failed to 
offer any explanation for this opinion.  

In contrast, the examiner who administered the January 2006 
VA examination provided a detailed rationale for her 
conclusion that the veteran's hearing loss was not caused by 
noise exposure in service.  In rendering her opinion, the 
examiner relied on objective medical evidence such as 
audiological test results.  Accordingly, the Board finds the 
VA examiner's opinion more probative than the earlier 2002 
opinion since the examiner has fully explained the reasons 
for her conclusions and has relied on objective medical 
evidence.  

The Board acknowledges that the veteran has consistently 
argued that his current hearing loss is related to his 
military service and that service records support his claims 
of noise exposure in service.  

The fact that the veteran was exposed to noise during service 
is not in dispute.  However, a layperson such as the veteran 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, while the veteran is competent to report experiencing 
symptoms such as difficulty hearing, he is not competent to 
offer an opinion as to the etiology of his current hearing 
loss, including whether this problem is related to service 
many years ago.  Unlike informing the VA that he has trouble 
hearing at this time, such a complex question as whether 
current hearing loss is the result of service many years ago 
requires medical expertise.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  The veteran has not demonstrated any 
such expertise.  Hence, his contentions are not competent 
evidence regarding the cause of his disability.  

Based on the above evidence, the Board finds that the 
veteran's bilateral hearing loss did not have onset during 
the veteran's service or within one year of service and was 
not caused or aggravated by the veteran's service.  

The Board finds that the service medical records, the post-
service treatment record (indicating that hearing loss did 
not begin until years after service), and the VA examiner's 
opinion (which all provide evidence against this claim) 
outweigh the opinion of the private health care provider and 
the veteran.  Therefore service connection is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Skin Disability

In November 2004, the veteran had a basal cell carcinoma 
removed from his right upper back.  The veteran asserts that 
this carcinoma was related to a basal cell carcinoma he had 
removed from his nose in June 1987.  However, there is no 
medical evidence of record that the basal cell carcinoma 
found on the veteran in 1987 was a symptom of a chronic skin 
disability that continues to the present day or that there is 
any relationship between the lesion found on the veteran's 
nose in 1987 and the lesion found on his back in 2004.  Nor 
is there any evidence of record that the basal cell carcinoma 
found on the veteran's upper back in 2004 was caused by or 
related to the veteran's military service.

While the veteran has asserted that there is a connection 
between his active service and the 2004 carcinoma, as the 
Board discussed earlier, the veteran is not qualified to 
render a medical opinion as to the etiology of a medical 
condition.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  There is simply no indication of a chronic skin 
disorder related to service, and the post-service medical 
record is found to provide evidence against such a finding.

Based on the above evidence, the Board finds that the 
veteran's basal cell carcinoma did not have onset during the 
veteran's service and was not caused or aggravated by the 
veteran's service.  Therefore service connection is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Sleep Apnea.  

The veteran is seeking service connection for what the RO has 
labeled at various times as a sleep disorder, insomnia, and 
sleep apnea.  Entitlement to service connection for insomnia 
will be discussed below in the Remand section of this 
opinion.  

The veteran was first diagnosed with sleep apnea in December 
1999.  

Although the veteran was not diagnosed with sleep apnea in 
service, he asserts in his October 2006 substantive appeal 
that his in-service complaints of trouble sleeping and of 
chronic congestion due to sinusitis and other upper 
respiratory problems are sufficient evidence to support a 
finding that he suffered from obstructive sleep apnea in 
service.  

The veteran was afforded a VA examination in March 2008.  The 
examiner concluded that it was less likely than not that the 
veteran's current sleep apnea is related to service.  The 
examiner noted that it was quite possible for the veteran's 
sleep apnea to have developed over the years since separation 
from service and that the veteran had gained twelve pounds 
since service.  

The veteran has presented no competent medical evidence to 
the contrary.  The veteran himself is not qualified to render 
a medical opinion as to the etiology of his sleep apnea.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Based on the above evidence, the Board finds that the 
veteran's sleep apnea did not have onset during the veteran's 
service and was not caused or aggravated by the veteran's 
service.  Therefore service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Memory Loss

The veteran is also seeking service connection for memory 
loss.  

First, it must be noted that it is unclear whether the 
veteran is currently experiencing memory problems.  In May 
2004, the veteran reported experiencing some mild memory 
impairment to Dr. "T.R." at Scott and White Memorial 
Hospital.  However, a December 2005 VA treatment record notes 
that the veteran is not suffering from memory loss.  

A claimant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Here there is no evidence that the veteran is 
presently experiencing any memory loss or impairment.  

Even assuming that the veteran is currently suffering from 
memory loss, there is no evidence that this memory loss is 
related to the veteran's service.  There is no record in the 
veteran's service treatment records of any complaints or 
diagnosis of memory impairment.  Thus, service connection 
cannot be granted on a direct basis.  

Additionally, while the veteran has claimed in his October 
2006 substantive appeal that his alleged memory problems are 
caused by his sleep apnea, as the Board discussed above, 
service connection for sleep apnea is not warranted.  Thus, 
the veteran cannot claim service connection for memory loss 
on a secondary basis to his non-service connected sleep 
apnea.  

Finally, even if service connection for sleep apnea was 
warranted, the veteran has presented no medical evidence that 
his memory loss was caused by his sleep apnea.  Dr. T.R. 
concluded that the memory impairment the veteran claimed in 
May 2004 was likely due to dysthymia the veteran was 
experiencing at the time, providing evidence against the 
veteran's claim.  

For all the above reasons, the Board finds that the veteran's 
memory loss did not have onset during the veteran's service 
and was not caused or aggravated by the veteran's service, 
including a service connected disability.  Therefore service 
connection is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the veteran of what evidence he must 
submit to reopen his claim.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied by way 
of a letter sent to the veteran in March 2005.  The March 
2005 letter informed the veteran in detail of what evidence 
the must show to establish entitlement to service connection 
and what evidence was needed by VA to substantiate his claim, 
as well as the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also informed of what 
evidence was required to reopen his previously denied claim 
for bilateral hearing loss.  

Additionally, in March 2006, VA sent the veteran a letter 
explaining how VA assigns disability ratings and effective 
dates, as well as informing the veteran of the veteran's and 
VA's respective duties for obtaining evidence.  

However, this notice was not provided to the veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of statements of the case issued in August and September 
2006 and in supplemental statements of the case issued in 
July 2007 and June 2008, after the notice was provided in 
March 2006.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service treatment 
records, VA outpatient treatment records, and private 
treatment records from Scott and White Memorial Hospital and 
King's Daughter's Clinic.  The veteran was also afforded VA 
examinations in January 2006 and March 2008.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the 
veteran in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the veteran's 
prior claim for bilateral hearing loss is reopened.  

Entitlement to service connection for bilateral hearing loss, 
skin disability, sleep apnea, and memory loss is denied.  


REMAND

The veteran is seeking service connection for what has been 
labeled by the RO at various times as insomnia, a sleep 
disorder, and sleep apnea.  

Entitlement to service connection for sleep apnea has been 
discussed above in the decision section of this opinion.  
However, additional evidence is needed for the Board to 
determine whether service connection is warranted for 
insomnia.  

Service treatment records show that in March 1977, the 
veteran complained of difficulty sleeping and was prescribed 
a drug called "Actifed."  On Report of Medical History 
forms from May 1989 and May 1990, the veteran reported 
experiencing frequent trouble sleeping.  

In May 2004, the veteran was diagnosed with chronic insomnia 
by Dr. T.R. at Scott and White Memorial Hospital.  It appears 
he continued to receive treatment for insomnia through 
December 2005, after which time additional medical records 
are not available.  

The Board cannot determine based on the evidence of record 
whether the veteran currently suffers from insomnia and, if 
so, whether his current insomnia is related to the sleep 
problems he experienced in service.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination by an appropriate medical 
professional to determine if the veteran 
currently suffers from insomnia and, if 
so, whether it is at least as likely as 
not (fifty percent or greater) that the 
veteran's current insomnia is related to  
difficulty sleeping in service.  

The claims folder or the pertinent medical 
records contained therein, and a copy of 
the Board's REMAND of this case, must be 
reviewed by the examiner in conjunction 
with his or her examination of the 
veteran.  If additional medical records 
are necessary for the examiner to render 
an opinion, they should be obtained by the 
RO.  All necessary tests should be 
performed.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


